Cage 3:12-cr-03367-BEN Document 69 Filed 04/30/19 PagelD.590 Page 1 of 1

oOo CO “SD Uw BR WY HB

My NM YY HB BD BD RD RD RD OR Rm ey ee ea ea ea ee a i
oN NH DH FF HY NHN KF DBD Oo OW HD NH BR WH HHH OS

 

FILED

APR 3 0 2019
CLERK, Gs.

2ISTRIC™ COURT

SOUTHERN DISTRICT OF Cat PORN!
DEPUTY

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, CASE NO.: 12-CR-3367-BEN
Plaintiff, Hon. Roger T. Benitez
V. ORDER TERMINATING
SUPERVISED RELEASE
JEREMY ADAM DALTON,
Defendant.

 

 

 

 

IT IS HEREBY ORDERED that the defendant, Jeremy Adam Dalton, be
terminated early from his term of supervised release in this case, effective
immediately.

ITISSsoO ERED.
DATED: By

   

ER T. BENITEZ
e¢ District Court Judge

 

 
